Citation Nr: 1535658	
Decision Date: 08/20/15    Archive Date: 08/31/15

DOCKET NO.  12-10 602	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to a rating in excess of 10 percent for degenerative arthritic changes of the right knee prior to February 5, 2013, and in excess of 20 percent thereafter.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

The appellant served on active duty from December 1944 to May 1945.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which denied a rating in excess of 10 percent for degenerative arthritic changes of the right knee.  

The appellant appealed the RO's determination.  Before the matter was certified to the Board, in an April 2014 rating decision, the RO increased the rating for the appellant's service-connected degenerative arthritic changes of the right knee to 20 percent, effective February 5, 2013.  The RO also granted service connection for right knee limitation of extension due to arthritic changes and assigned an initial zero percent disability rating, effective February 5, 2013.  In a May 2014 rating decision, the RO granted service connection for right knee lateral instability and assigned an initial 10 percent rating, effective April 28, 2014.  

Although a higher disability rating was granted for the appellant's service-connected right knee disability, the issue remained in appellate status, as the maximum schedular rating was not assigned.  AB v. Brown, 6 Vet. App. 35 (1993).

In April 2015, the appellant advised VA that she wished to withdraw her appeal.  As such, it has been dismissed below.  See Hamilton v. Brown, 4 Vet. App. 528 (1993) (en banc), aff'd, 39 F.3d 1574 (Fed. Cir. 1994) (holding that the Board is without the authority to proceed on an issue if the claimant indicates that consideration of that issue should cease).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDING OF FACT

On April 30, 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through her authorized representative, that a withdrawal of this appeal is requested.



CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant and her authorized representative have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.  In the present case, the appellant, through her authorized representative, has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.







ORDER

The appeal is dismissed.



		
J.W. ZISSIMOS
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


